Title: The American Commissioners to the Comte de Vergennes, 7 May 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


Paris, May 7. 1777
The Commissioners from the United States of America desire to represent to his Excellency the Count de Vergennes, that they have received Intelligence of a Vessel belonging to the States having been taken by the Culloden, an English Ship of War, close on the Coast of France; and that the same Ship of War chased another Vessel belonging to the States so near to the French Shore as to be herself in imminent Danger of running aground.
They have been further informed, that in consequence of Intelligence given by the Mate who lately betray’d an American Ship into the Enemy’s Hands, that twenty five Sail of Ships from Virginia laden with Tobacco, might soon be expected upon the French Coast, the Government of Great Britain have ordered an additional Number of Ships of War to cruise there, in order to intercept them; and have given Encouragement to Individuals to fit out small Privateers, which may run nearer Shore than is safe for large Ships.

The Capture of those Tobacco Ships will not only be a great Loss to the States, and Detriment to the Commerce of France, but will particularly disenable them to fulfil their Contract with the Farmers General so punctually as is necessary and as they desire. They are therefore the more earnest in wishing that his Majesty may immediately take such Measures as to his Wisdom shall seem proper for protecting the Commerce approaching his Coasts.
B. FranklinSilas Deane
 
Notation: 1777. Mai 7.
